DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/2020 has been entered.

Status of Claims
Claims 2-8, and 13-14 are canceled.
Claims 1, and 9-10 are amended.
Claims 1 and 9-10 are independent claims.
Claims 1, and 9-12 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuity
The instant application is relationship to 371 of PCT/JP2015/001511, which is filed on 03/18/2015.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9-12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kawai et al., US Pub. No. 2014/0012803 (hereinafter as “Kawai”) and further in view of Inagaki, US Pub. No. 2011/0170777 (hereinafter as “Inagaki”), and Hagege et al., US Pub. No. 20140372102 (hereinafter as “Hagege”), and further in view of Jiang et al., US Pub. No. 20090044223 (hereinafter as “Jiang”).
Regarding claim 1, Kawai teaches a text analysis support system comprising: 
a storage storing a plurality of first texts to be analyzed and a date and time relating to each of the plurality of first texts; (fig. 3 as shown the “issue date and time” and “Place”/”Order” groups/clusters having the plurality of text(s) to be analyzed, which are stored in the database table, pars. [0052] “…analyzing morphemes in the texts contained in the document(s)”, and further in [0059])
a memory storing instructions (fig. 7, element 302 – Main Memory, and pars. [0122 and 166]); and 
one or more processors configured to execute the instructions (fig. 7, element 301, e.g., CPU, and par. [0115] “CPU” for executing programs/instructions) to: 
display a plurality of second texts (figs.3-4 as shown the analyzed texts and date/time which will display as the results/analyzed event in the interface, fig. 7, element 500, and pars. [0039, 0099 and 109-110] display the characteristic words related in the documents/reports) 
receive a designation of at least one of the plurality of second texts (see pars. [0099] input=designation one or more keywords are the words that represent the characteristics of one or more documents to be obtains, e.g., “characteristic words”);
in response to the designation of the at least one of the plurality of the second texts, acquire at least one of the plurality of first texts (pars. [0109-110] input keyword and output characteristic words is interpreted as the “acquire” the first text=characteristic words of document storing in the database, fig. 5, element 205, and par. [0102])
Kawai does not explicitly teach the amended limitations: “wherein the at least one of the plurality of first texts entails the at least one of the plurality of second texts;” “display, on a display device, a time series graph showing a number of the at least one of the plurality of first texts and the at least one of the plurality of first texts side by side, wherein the plurality of first texts are document data, and each of the at least one of the plurality of first texts is displayed with a date and a time relating to the respective one of the at least one of the plurality of first texts.”
	In the same field of endeavor (i.e., data processing), Inagaki teaches: display, on a display device, a time series graph showing the number of the at least one of the plurality of first texts and the at least one of the plurality of first texts side by side.” (figs. 3A-3B as shown the texts/keywords in the series graph side by side in clusters/groups; fig. 10 as displaying the time series graph showing a number of the text in “number of occurrences” of texts/keywords, and par. [0231] e.g., “a time series” and “the number of keywords”.  ***Examiner’s notes:  the amended limitation “the number” appears the lacking of antecedent basis).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine the teachings of the cited references because the teachings of Inagaki would have provided Kawai with the above indicated limitation for performing a time-series analysis of keywords for characterizing clusters displaying results (Inagaki: Abstract, fig. 5B and 10 and par. [0231]).
Kawai and Inagaki do not explicitly teaches the amended limitations: “wherein the at least one of the plurality of first texts entails the at least one of the plurality of second texts;” “wherein the plurality of first texts are document data”, and “each of the at least one of the plurality of first texts is displayed with a date and a time relating to the respective one of the at least one of the plurality of first texts”
In the same field of endeavor (i.e., data processing), Hagege teaches: “wherein the at least one of the plurality of first texts entails the at least one of the plurality of second texts;” (pars. [0022]: “Textual Entailment (TE) enables grouping together text excerpts that are expected to refer to a same event based on word similarity and semantic similarity instead of only on word similarity. Additionally, TE provides non-symmetric relations between text excerpts. As a result, a kind of generality ordering is established between the related textual contents. This ordering can be then further exploited. In particular, textual entailment offers a way to select from a set of related events the one that is the most appropriate to represent the set. via textual Entailment (TE)” algorithm”, and [0026]: “A textual entailment component 30 identifies pairs of text excerpts ("events") in the remaining collection 32 that entail each other, allowing entailing excerpts (and the documents 12, 14, 16 that contain them) to be grouped into event sets (clusters) 34, 36, 38, 40, etc., each event set including a plurality of text excerpts that are considered as events 42, 44, etc. The events are linked by entailment relationships, indicated by one way arrows 46 from the entailing to the entailed event, although in some cases, two text excerpts (events) may entail each other. In this case, the two text excerpts are considered to be equivalent. The events in a set can form chains of three or more events, each event in the chain entailing the next one at the tip of the arrow. In each group, one of the events may be designated as a main event, such as event 44. Each main event is indicated in FIG. 1 by the smallest block in the respective set.”, wherein the “text excerpt” is embedded the first text entails the second texts), and “wherein the plurality of first texts are document data” (par. [0050]: “A "document," as used herein, generally refers to a body of text and may be a subpart of a larger document which may also include other information, such as drawings, photographs, and the like. Each document may include one or more text strings expressed in a same natural language having a vocabulary and a grammar, such as English. Each text string can be as short as a phrase or clause of a sentence and generally comprises a sentence and may comprise two or more contiguous sentences. In the exemplary embodiment, the text strings considered are generally each one sentence in length.”, wherein the “body of text” and/or the “text string” are document data as known by a skill artisan)
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine the teachings of the cited references because the teachings of Hagege would have provided Kawai and Inagaki with the above indicated limitation for performing the text analysis more efficient by using the entailment relationship/algorithm for the document data (e.g., plurality of texts)

Kawai, Inagaki, and Hagege do not teach the amended limitation: “each of the at least one of the plurality of first texts is displayed with a date and a time relating to the respective one of the at least one of the plurality of first texts.”
In the same field of endeavor (i.e., data processing), Jiang teaches: “each of the at least one of the plurality of first texts is displayed with a date and a time relating to the respective one of the at least one of the plurality of first texts.” (fig. 3 shown the interface for displaying the respective text (e.g., keyword “baseball”) with the plurality of texts, and dates and times, further in figs. 8-9; and further details in pars. [0034-35])
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine the teachings of 

Claims 2. – 8. (Canceled).

Claims 9-10 are rejected in the analysis of above claim 1; and therefore, the claims are rejected on that basis in the same rationale.

Regarding claim 11, Inagaki teaches: 
wherein the plurality of first texts comprises a description of at least one of failure reports of automobiles, complaints, or demands (par. [0224], e.g., “accident reports” related to automobile(s) including texts, e.g., “handle”, “steering”, “turn”, and “avoid”).  

Regarding claim 12, Kawai and Inagaki teach: wherein the one or more processors are further configured to execute the instructions to: 
receive a second input to select at least two of the displayed plurality of second texts; (Kawai: pars. [0109-110] input plurality keywords/texts) 
acquire at least one first text from the plurality of first texts stored in the storage by using the at least two selected second texts (Kawai: pars. [0109-110] input keyword and output characteristic words), wherein a meaning of the at least one acquired first text comprises all meanings which the at least two selected second texts indicate (Kawai: pars. [0099 and 0109-110] during the analysis condition, pars. [100-108]); and 
display, on the display device, the time series graph showing the number of the at least one acquired first text (fig. 10 as displaying the time series graph showing a number of the text in “number of occurrences”; par. [0231] e.g., “a time series” and “the number of keywords”).

Claims 13-14. (Canceled).

Response to Arguments
Referring to claim rejections under 35 U.S.C. 103, Applicant’s arguments to the amended limitation in claim 1 (similar to claims 9-10) (Remarks, pages 5-6) have been considered but are moot in view of the new grounds of rejection necessitated by applicant's amendment to the claims.  Please see the rejections set forth above for details.  
The Examiner respectfully reminds applicant of the broadest reasonable interpretation standard.  See MPEP 2111 – Claim Interpretation, e.g., "During examination, the claims must be interpreted as broadly as their terms reasonably allow." In re American Academy of Science Tech Center, 367 F.3d 1359, 1369, 70 USPQ2d 1827, 1834 (Fed. Cir. 2004) (The USPTO uses a different standard for construing claims than that used by district courts; during examination the USPTO must give claims their broadest reasonable interpretation.) In Phillips v. AWH Corp., 415 F.3d 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica N. Le whose telephone number is (571)270-1009.  The examiner can normally be reached on M-F 9:30 am - 5:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, USMAAN SAEED can be reached on (571) 272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  





/Jessica N Le/
Examiner, Art Unit 2169                                                                                                                                                                                             

/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169